*515Order, Supreme Court, New York County (Milton A. Tingling, J.), entered April 12, 2013, which granted plaintiffs motion for summary judgment on the issue of liability under Labor Law § 240 (1), unanimously affirmed, without costs.
Plaintiff established his entitlement to judgment as a matter of law. Plaintiff submitted evidence, including his deposition testimony, showing that while installing black iron into a concrete ceiling, the A-frame ladder that he was using “kicked out” from underneath him, causing him to fall to the ground (see Panek v County of Albany, 99 NY2d 452, 458 [2003]).
Defendants’ opposition failed to raise a triable issue of fact as to whether plaintiff was the sole proximate cause of his injuries. Even assuming that defendants presented sufficient evidence to raise a triable issue as to whether at the time of his accident, plaintiff, contrary to his deposition testimony, was using the ladder by leaning it against the wall in a folded position, defendants nonetheless offered no evidence that plaintiff was ever instructed not to use the ladder in this manner (see e.g. Cuentas v Sephora USA, Inc., 102 AD3d 504 [1st Dept 2013]).
Concur— Acosta, J.E, Renwick, Feinman and Clark, JJ.